Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 1 of 10 PageID# 178




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            Newport News Division

UNITED STATES OF AMERICA                       )
                                               )
V.                                             )   Case No. 4:20cr49-HEH
                                               )
JULIAN DARBY BRUNDIDGE,                        )
                                               )
              Defendant.                       )


                            MEMORANDUM OPINION
                      (Defendant's Motion to Suppress Evidence)

       This matter is before the Court on Defendant Julian Darby Brundidge's

 ("Defendant") Motion to Suppress (ECF No. 14). Defendant has moved to suppress all

evidence seized by officers on February 27, 2020 from Defendant's person and his

 apartment, as well as his statements to law enforcement. 1 He contends that Newport

News police ("NNP") officers had no justification to either detain him or open the door to

his apartment. Both Defendant and the United States have filed memoranda supporting

their respective positions, and the Court heard evidence and oral argument on November

 9, 2020. For the reasons that follow, the Court will deny Defendant's Motion to

 Suppress.




 1
  Defendant in his Motion seeks to suppress evidence obtained from the inventory search of his
vehicle. However, at oral argument Defendant did not put forth any evidence on this issue and
the Government asserted that no evidence obtained during the inventory search would be used in
this case. Therefore, this Court need not make any findings as to this issue.
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 2 of 10 PageID# 179




                                   I.   BACKGROUND

       The evidence revealed that a confidential informant contacted NNP Task Force

Officer Brian Torrez ("Officer Torrez") on February 27, 2020, and informed him that

Defendant-a heavyset, approximately 5' 9" black male wanted by law enforcement-

was located in the King's Ridge Apartments complex. The confidential informant was a

NNP "certified" informant. According to NNP procedures, the confidential informant

became a "certified" confidential informant by meeting established NNP requirements,

which include a history of providing information later verified by independent

 investigation. The informant further specified that Defendant lived in Apartment 445 on

North Chalice Court in Newport News, Virginia. Officer Torrez entered the address into

 a law enforcement database, "LiNX," and confirmed that Defendant had outstanding

warrants in Suffolk, Virginia. Officer Torrez and Sergeant Kevin Nichol ("Sergeant

Nichol") of NNP began surveillance of Apartment 445 in one vehicle and planned an

 approach of the residence with other nearby NNP officers in a different vehicle, in the

event that Officer Torrez and Sergeant Nichol observed Defendant.

       At approximately 8:00 p.m., Officer Torrez and Sergeant Nichol observed an

 individual matching the description provided by the confidential informant leaving

Apartment 445 with a dog on a leash. This information was conveyed to the other nearby

NNP officers, who drove to the apartment, got out of their vehicle, and approached

Defendant. The NNP officers detained Defendant on the sidewalk in front of Apartment

445 by placing him in handcuffs. While detaining Defendant, the officers detected the

scent of marijuana emanating from Defendant's person. Shortly after the officers

                                             2
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 3 of 10 PageID# 180




 detained Defendant, Officer Torrez and Sergeant Nichol joined the other NNP officers on

the scene. Initially Defendant gave a false name to officers. However, the officers were

 able to visually confirm that the detained individual was the Julian Brundidge with

 warrants in Suffolk by comparing the individual with Defendant's information and

picture on the LiNX database. When the officers later called Defendant "Julian" and

 Defendant responded, he admitted that was his name. After confirming Defendant's

 outstanding warrants and detecting the smell of marijuana, officers searched Defendant

 and found two cell phones, a set of keys, and some U.S. currency.

        While the officers were searching Defendant, he advised the officers that a seven

year-old child was alone in Apartment 445. Defendant referred to the child as his

 daughter, but later told officers that the child is not his biological daughter. Sergeant

 Nichol then went to the apartment and opened the unlocked door to check on the child.

 Sergeant Nichol detected the odor of marijuana emanating from the apartment as he

 approached the front door, and the officers also detected the odor of marijuana after

 Sergeant Nichol opened the apartment door. Sergeant Nichol put one foot into the

apartment entrance to call to the child. The child came down the apartment stairs and

 outside. The officers did not enter the apartment until after obtaining a search warrant for

the residence based on the odor of suspected marijuana originating from inside. When

officers executed the search warrant, they discovered a firearm and some quantities of

substances later determined to be marijuana and cocaine. After conducting the search of

Apartment 445, officers questioned Defendant about the items seized.



                                               3
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 4 of 10 PageID# 181




       During the evidentiacy hearing, portions of body-worn camera videos from NNP

were played, and both sides argued that the videos supported their position on the Motion

to Suppress before the Court.

                                     II.   ANALYSIS

       Defendant's challenge begins with the initial encounter outside of Apartment 445.

Defendant argues that he was illegally detained and thus any resulting evidence must be

suppressed, including items seized from the search of his person ~d the subsequent

search of his home, as well as information provided during questioning. The

Government responds that the totality of the circumstances gave the officers reasonable

suspicion to briefly detain Defendant pending confirmation that the detained individual

was the Julian Brundidge for whom there were outstanding warrants. As the officers had

reasonable suspicion for the initial detention based on the confidential informant's

corroborated tip, the Government asserts that the subsequent searches and seizure of

evidence were reasonable.

       Reasonable suspicion is an objective standard, and the Court considers the totality

of the circumstances to determine if the officer had a "reasonable, articulable suspicion

that criminal activity" had occurred or was in progress. Illinois v. Wardlow, 528 U.S.

 119, 123-24 (2000). "[l]n determining whether the officer acted reasonably in such

circumstances, due weight must be given, not to his inchoate and unparticularized

suspicion or 'hunch,' but to the specific reasonable inferences which he is entitled to

draw from the facts in light of his experience." Terry v. Ohio, 392 U.S. 1, 27 (1968).

Information obtained through a tip from a confidential informant that carries "enough

                                             4
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 5 of 10 PageID# 182




 indicia of reliability" may alone provide the reasonable suspicion to support a Terry stop.

Adams v. Williams, 407 U.S. 143, 146-47 (1972) (finding that information carried

 sufficient indicia of reliability when informant was known to law enforcement, had

 provided information in the past, and came forward personally to give information that

 was immediately verifiable at the scene). "Informants' tips, like all other clues and

 evidence coming to a policeman on the scene, may vary greatly in their value and

 reliability." Id. at 147.

        Tip reliability is assessed by the totality of the circumstances, including the

 informant's history of providing reliable information and the accuracy and specificity of

 the tip. See, e.g., Alabama v. White, 496 U.S. 325, 330-31 (1990) (finding that an

 anonymous tip was sufficiently corroborated when the caller correctly predicted that a

woman would leave an apartment building and get into a particular vehicle even though

 the caller incorrectly gave a different name and apartment number for the individual);

 United States v. Kehoe, 893 F.3d 232, 238-39 (4th Cir. 2018) (finding that an informant's

 tip was reliable when the informant provided his first name and phone number and gave

police information that was corroborated by independent investigation); United States v.

Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993) (finding tips from two informants sufficiently

 corroborated when the tips were consistent, specific, verified by independent

 investigation, and one of the informants had previous dealings with the defendant).

        In this case, the tip was corroborated and sufficiently reliable. The confidential

 informant's history of providing independently corroborated information to NNP

establishes the informant's reliability. The confidential informant was familiar with

                                               5
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 6 of 10 PageID# 183




 Defendant and knew that Defendant lived in Apartment 445 on North Chalice Court. The

 officers corroborated every piece of the confidential informant's tip with independent

 evidence. See Lalor, 996 F .2d at 15 81 ("Corroboration of apparently innocent details of

 an informant's report tends to indicate that other aspects of the report are also correct.").

 Officer Torrez entered the address provided by the confidential informant into the LiNX

 database and confirmed that the individual named by the confidential informant was

 associated with that address and had outstanding warrants in Suffolk. Furthermore, later

 surveillance confirmed all the physical details supplied by the informant. At

 approximately 8:00 p.m. the same day that Officer Torrez received the tip, Officer Torrez

 and Sergeant Nichol observed an individual matching the description provided by the

 confidential informant exit Apartment 445. The reliable confidential informant provided

 a specific and entirely accurate tip later corroborated by independent police investigation.

 Therefore, the Court finds that the officers reasonably suspected the individual that exited

 Apartment 445 at approximately 8:00 p.m. on February 27, 2020, was the Julian

 Brundidge for whom there were outstanding warrants, and justifiably detained him to

 investigate further.

        Defendant principally argues that he was illegally arrested because officers

 immediately placed him in handcuffs. However, "[i]t is well established in this circuit

that 'handcuffing a suspect ... does not necessarily elevate a lawful [Terry] stop into a

custodial arrest."' United States v. Ruffin, 814 F. App'x 741, 749 (4th Cir. 2020)

(quoting United States v. Elston, 419 F.3d 314,320 (4th Cir. 2007)). "Brief, even if

complete, deprivations of a suspect' s liberty do not convert a stop and frisk into an arrest

                                               6
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 7 of 10 PageID# 184




 so long as the methods of restraint used are reasonable to the circumstances." United

 States v. Crittendon, 883 F .2d 326, 329 (4th Cir. 1989). Handcuffs may be used by law

 enforcement to "maintain the status quo" during a lawful Terry stop. Id. (quoting United

 States v. Taylor, 857 F.2d 210, 213 (4th Cir. 1988)).

        Here, Defendant's time in handcuffs was brief before his detention became an

 arrest incident to his pending Suffolk arrest warrants. Defendant was in handcuffs for

 less than two minutes before officers visually confirmed, using the LiNX database, that

 the detained individual was the Julian Brundidge for whom there were outstanding

 warrants. Additionally, the officers' use of handcuffs was reasonable to maintain the

 status quo as Defendant was initially uncooperative by refusing to identify himself or

 provide identification. Consequently, the Court finds that, considering the totality of the

 circumstances, the officers had adequate reasonable suspicion to briefly detain Defendant

 pending confirmation that the detained individual was the Julian Brundidge for whom

 warrants were outstanding.

        The ensuing search of Defendant's person was justified both as a search incident

 to arrest and the detection of the scent of marijuana. Once the officers confirmed that

 Defendant had outstanding warrants, the officers had probable cause to search Defendant

 incident to his arrest. See, e.g., United States v. Han, 74 F.3d 537, 541-42 (4th Cir.

 1996) (discussing searches incident to arrest). However, even if Defendant did not have

 outstanding warrants, the officers had probable cause to search Defendant because they

 detected the odor of marijuana. See, e.g., United States v. Radcliffe, 757 F. App'x 250,

 252 (4th Cir. 2018) (holding that because the police had probable cause to arrest a

                                              7
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 8 of 10 PageID# 185




defendant based on the odor of marijuana localized to the defendant, the police officer

could validly search the defendant incident to arrest).

       Defendant next argues that Sergeant Nichol unreasonably conducted a warrantless

search of Defendant's apartment when he opened the door to speak to the child alone

inside. Therefore, Defendant contends, all evidence obtained from the search should be

suppressed because the warrant was issued based on the scent of marijuana obtained

through illegal entry into the apartment.

       When obtaining a warrant would delay or frustrate a "pressing mission to safely

reunite [a] young child with her parents or guardian," a warrant "would not only be an

inappropriate solution to this problem, but [would be] possibly counterproductive as

well." United States v. Taylor, 624 F.3d 626, 630 (4th Cir. 2010). "[A]s a general

matter, 'the absence of responsible adult supervision of children is an exigent

circumstance justifying a warrantless entry."' Id. at 632 (quoting People v. Peterson, 273

Ga. 657 (2001)).

       Here, Sergeant Nichol opened the unlocked door to Apartment 445 solely to

ensure the unattended seven year-old girl's safety. Defendant contends that the child was

never abandoned nor in any danger, and therefore that officers had no cause to enter the

apartment. However, no evidence of danger is required. See id. The absence of adult

supervision alone creates the exigent circumstance. Defendant left the child unattended

and his lawful arrest outside the apartment does not change the fact that officers

necessarily opened the apartment door to secure the child's welfare. Moreover, the body-

worn camera footage demonstrates that Sergeant Nichol barely crossed the apartment

                                              8
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 9 of 10 PageID# 186




threshold when he called for the child to come outside so that the officers could ensure

her safety while her mother drove from work to the apartment. Contrary to Defendant's

assertions, there is no evidence that NNP used the child's safety as a pretense to conduct

an unlawful search. The Court therefore finds that any entry into the apartment was

minimal, and that, because the child was alone in the apartment without any adult

supervision, exigent circumstances justified entry into the apartment.

       Defendant argues finally that the Government fails to establish that the search

warrant was supported by probable cause. "A warrant is constitutionally sound when

 issued by a neutral magistrate and supported by probable cause." United States v.

Montieth, 662 F .3d 660, 664 (2011 ). The magistrate, whose neutrality is not at issue

here, determines whether the warrant is supported by probable cause, which is an analysis

 of the totality of the circumstances. Courts "must accord 'great deference' to the

 magistrate's assessment of the facts presented to him." United States v. Blackwood, 913

F.2d 139, 142 (4th Cir. 1990) (quoting Spinelli v. United States, 393 U.S. 410 (1969)). A

 magistrate may lawfully issue a warrant authorizing the search of an entire house based

 on a police officer's "detection of a strong odor of marijuana smoke coming from [a

 defendant's] house." United States v. Jones, 952 F.3d 153, 158 (4th Cir. 2020). In this

 case, the officers' detection of the odor of marijuana emanating from Apartment 445 was

 sufficient probable cause for a lawfully obtained search warrant. Any reasonably trained

police officer would believe that, based on the information contained in the search

warrant and affidavit, the magistrate lawfully issued the warrant. See United States v.



                                             9
Case 4:20-cr-00049-HEH-RJK Document 29 Filed 11/17/20 Page 10 of 10 PageID# 187




 Leon, 468 U.S. 897, 923 (1984). Therefore, the Court finds that the search warrant was

 amply supported by probable cause.

       For the foregoing reasons, the Court finds that the officers' actions, as challenged,

 were reasonable under the Fourth Amendment. Accordingly, Defendant's Motion to

 Suppress will be denied.

       An appropriate Order will accompany this Memorandum Opinion.



                                                   ~Isl
                                                  Henry E. Hudson
                                                  Senior United States District Judge
 Date: Nou. 11,   2oao
 Richmond, VA




                                             IO
